DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II (claims 2-18) and species 1 (folding method of fig 3) in the reply filed on 10/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of group II (claims 2-18) and species 1 (folding method of fig 3) in the reply filed on 10/24/22 is acknowledged. The traversal is on the ground(s) that “any prior art searched for one group is applicable to the other group” and thus there is no burden.  This is not found persuasive because, as was noted on the election/restriction requirement mailed 08/25/22, the different groups are all classified in different class/subclasses (see page 2). They are also distinct from one another, with different mechanisms to expand/fold during delivery and/or have different structural requirements (radii) that other inventions do not. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/24/22.
Additionally, claims 7-8 (and claims 9-10 which depend from claim 8) are withdrawn as being drawn towards non-elected species 2.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDShave been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may notcomply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338.
Due to the large number of references, all foreign patent documents and non- patent literature documents were assumed to have been submitted. 

Specification
The disclosure is objected to because of the following informalities: 
The specification is objected to for not stating the first radius is “about 7 +/- 2 mm” and the second radius is “about 11 +/- 3mm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the leaflets having a thickness of about 50 microns, and also for thicknesses larger than 50 microns, does not reasonably provide enablement for the thickness of the leaflets being “at least about 50 microns”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/recreate the invention commensurate in scope with these claims.
Notably, the scope of claim 11 does not have an upper limit, meaning the claim would positively cover thicknesses over that which Applicant has enablement for. While Applicant’s specification ([0066]) states the thickness can be 500 microns, there isn’t support for the leaflets being 1,000 microns, although this would be reasonably covered by the scope of the claim as it is presently worded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5, 11, 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colavito et al. (US 20190282360 A1) hereinafter known as Colavito.
Regarding claim 2 Colavito discloses a growth-accommodating (The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Colavito discloses (as detailed above) all the structural limitations required to perform the recited functional language (of being growth-accommodating), therefore was considered to anticipate the claimed apparatus. See, for example [0021]) prosthetic valve system (Abstract) comprising:
an expandable stent frame ([0011]-[0013] support structure is a tubular stent ([0170]) with a frame); and 
a multitude of leaflets (Figure 2 item 106) attached to the frame ([0171]) to form a heart valve (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Colavito was considered capable of performing the cited intended use. See, for example [0163]), 
wherein each leaflet has at least one foldable leaflet surface (the Examiner notes that every surface of a flexible leaflet is inherently “foldable”) such that when the foldable leaflet surface is folded, the valve is in a first position and when the leaflet surface is unfolded, the valve is in a second position (this is stated as an “Intended use” (see explanation above). If the leaflet surface is indeed folded, it is inherently in two “positions” when folded or not folded.).
Regarding claim 3 Colavito discloses the valve system of claim 2 substantially as is claimed,
wherein Colavito further discloses the folded leaflet surface forms a flap that is temporarily attached to the leaflet via an adhesive to maintain the folded configuration (This again is referencing the intention of folding the leaflet surface, without actually claiming the surface is folded. See the explanation in the rejection to claim 2 above. The Examiner respectfully notes that if a leaflet surface is indeed folded, the leaflet surface will inherently form a flap. As regards the adhesive, Applicant is again reminded that since the fold isn’t positively claimed, the intention of adhering is likewise not positively claimed. However, the Examiner also references [0008] in which if a leaflet is actually folded, the folds are securable by an adhesive.).
Regarding claim 4 Colavito discloses the valve system of claim 2 substantially as is claimed,
wherein Colavito further discloses the leaflets are capable of maintaining coaptation when the valve is either in the first position or second position (This relates to a functional limitation if the leaflets were to be folded (which is not positively claimed). See the explanation in the rejection to claim 2 above. However, the Examiner also notes that if the leaflets were to be folded, Colavito teaches this maintence of function is maintained. See [0021]).
Regarding claim 5 Colavito discloses the valve system of claim 4 substantially as is claimed,
wherein Colavito further discloses each leaflet has two side edges (see Figure 2 item 106 which includes two straight sides) and a curved edge (Figure 6 item 106 which includes a curved area where the leaflet attaches to the inner surface 110 of support structure 102) that forms a sector shape (Figure 2).
Regarding claim 11 Colavito discloses the valve system of claim 2 substantially as is claimed,
wherein Colavito further discloses the leaflets comprise a biologic or synthetic material ([0191]).
Regarding claim 13 Colavito discloses the valve system of claim 2 substantially as is claimed,
wherein Colavito further discloses the stent frame is expandable to accommodate the second position of the valve (this is stated as a functional limitation (see explanation in the rejection to claim 2 above. See also [0241]).
Regarding claim 14 Colavito discloses the valve system of claim 2 substantially as is claimed,
wherein Colavito further discloses the stent frame comprises open-cell portions and closed-cell portions (see annotated figure 50 below).

    PNG
    media_image1.png
    393
    468
    media_image1.png
    Greyscale

Regarding claim 15 Colavito discloses the valve system of claim 2 substantially as is claimed,
wherein Colavito further discloses the valve system is collapsible (this is stated as a functional limitation (See the explanation in the rejection to claim 2 above. See also [0170] in which expansion is indicated (which inherently indicates a collapsed state)) over a delivery catheter to be delivered and implanted inside a body chamber (this is stated as an intended use (see explanation in the rejection to claim 2 above). The device of Colavito is understood to be capable of collapsing around a delivery catheter, if desired. See also [0175] in which transcatheter expansion is discussed.).
Regarding claim 16 Colavito discloses the valve system of claim 2 substantially as is claimed,
wherein Colavito further discloses the system is implantable inside a heart chamber as a replacement of one of the four native heart valves (this is stated as an intended use (see explanation in the rejection to claim 2 above). See also [0163]).
Regarding claim 17 Colavito discloses the valve system of claim 2 substantially as is claimed,
wherein Colavito further discloses the system is twice expandable to deploy the valve into the first portion using a first inflatable balloon and to expand the valve into the second position using a second inflatable balloon (this is likewise stated as an intended use (see explanation in the rejection to claim 2 above). The device is understood to be capable of expansion twice if desired. See also [0009], [0170]).
Regarding claim 18 Colavito discloses a device for mitigating progressive valve regurgitation in a patient in need thereof (this is stated as an “intended use” of the claimed device (See the explanation in the rejection of claim 2 above). The device is understood to be capable of mitigating progressive valve regurgitation in a patient if desired), the device comprising:
a growth-accommodating prosthetic valve system according to claim 2 (see rejection to claim 2 above),
wherein the system is capable of being implanted surgically or transccatheterly into said patient to replace the function of a native or prosthetic heart valve (this is stated as an intended use (see explanation in the rejection to claim 2 above). See also [0163] in which the device is described as capable of being placed in the heart.),
wherein the system is capable of deployment using a first inflatable balloon such that the valve is in the first position and when the patient’s cardiac dimensions enlarge, the system is expandable using a second inflatable balloon such that the valve is in the second position to accommodate the larger cardiac dimensions (this is stated as an intended use (e.g. intended method of deployment). See the explanation in the rejection to claim 2 above. The device of Colavito is capable of deployment as is suggested, if desired. See also [0009], [0170].).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Colavito as is applied above.
Regarding claim 6 Colavito discloses the valve system of claim 5 substantially as is claimed,
wherein Colavito further discloses the at least one foldable leaflet surface of each leaflet is folded along a line in the center of the leaflet and between the bisecting line and the curved edge to form a centrally-located folded flap (Figure 19 item 306; [0207]), thereby reducing at least one dimension of the leaflet and forming the valve into the first position (Figure 18; [0208]).
However, regarding claim 6, Merriam-Webster defines “bisecting” as “to divide into two usually equal parts”. While Colavito discloses the leaflet is folded in the center portion (Figure 19 item 306), it isn’t entirely clear whether this fold in the central region is actually occurring symmetrically to divide the leaflet into equal parts. However, the definition of “bisecting” is fairly ambiguous as regards to whether or not equal parts are actually required. 
Accordingly, if Colavito does not already disclose the fold line as meeting the definition of “bisecting”, from the above analysis, the person of ordinary skill in the art at the time the invention was filed would have found it at least obvious to perform the fold as bisecting the leaflet, since the location of the fold line is considered non-essential. It has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Colavito.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colavito as is applied above in view of Carr et al. (US 20190133764 A1) hereinafter known as Carr.
Regarding claim 12 Colavito discloses the valve system of claim 2 substantially as is claimed,
but is silent with regard to the leaflet thickness.
However, regarding claim 12 Carr teaches wherein leaflets have thicknesses of at least about 50 microns ([0084]). Colavito and Carr are involved in the same field of endeavor, namely growth-accommodating heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Colavito so that the leaflets have a thickness of at least 50 microns as is taught by Carr in order to ensure the leaflets have appropriate thickness to allow durability while still being able to properly close. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/01/22